Rose, J.,
with whom Springer, J., agrees, dissenting:
NRS 108.590(1) gives a hospital the right to lien money due when a patient “claims damage from the person responsible for causing the injury ...” Because the record does not reflect that the patient Boyer made a claim against the apparent negligent driver, the majority concludes that the statute does not invest the hospital with a lien against Boyer’s uninsured motorist coverage.
The statutes in question were obviously written to cover the usual situation where a patient’s expenses are paid for by the third party insurance coverage of the negligent driver. But when the negligent driver is uninsured and has no assets, the patient’s first party uninsured motorist coverage is substituted for the usual responsibility of the negligent driver. Whether dealing with the *499third party insurance coverage of a negligent driver or the first party uninsured motorist coverage of the patient, the policy behind the hospital lien statutes is to invest a hospital with the authority to collect for services provided from the people or insurance companies responsible for paying for such care and treatment. Permitting the hospital to recover that portion of the patient’s insurance benefits designed to pay for damage caused by uninsured motorists does no violence to the statutory scheme. This construction would be the appropriate liberal construction to carry out the intent of these remedial statutes. See Las Vegas Plywood v. D & D Enterprises, 98 Nev. 378, 380, 649 P.2d 1367, 1368 (1982).
Reliance was on notice that Washoe Medical Center was placing a claim against Boyer’s uninsured motorist coverage. When Reliance ignored the hospital’s lien and paid the uninsured motorist proceeds directly to Boyer, it did so at its own jeopardy. I believe a reasonable construction of the hospital lien statutes before recent amendment should permit a hospital to assert a lien against the uninsured motorist coverage of a patient, even though uninsured motorist coverage is not specifically mentioned in the statutes. Accordingly, I disagree with the majority and would reverse this summary judgment entered in Reliance’s favor.